Citation Nr: 0517203	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-22 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to March 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO in Pittsburgh, 
Pennsylvania that denied service connection for PTSD.  A 
Board hearing was requested and scheduled, but the veteran 
failed to report for such hearing.

In April 2003, the RO denied the claim for service connection 
for PTSD on the merits.  Although the RO apparently 
determined that new and material evidence was presented to 
reopen the claim, this determination is not binding on the 
Board.  The Board must first decide whether evidence has been 
submitted which is both new and material to reopen the claim.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Board also notes that in a June 2005 written 
presentation, the appellant's representative appears to be 
submitting an application to reopen a claim for service 
connection for depression.  That issue is not currently on 
appeal and is referred to the RO for appropriate action.

The issue of service connection for PTSD on a de novo basis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed April 2001 decision, the RO denied 
service connection for PTSD.

2.  Evidence received since the April 2001 RO decision 
includes evidence which is not cumulative or redundant, and 
which raises a reasonable possibility of substantiating the 
claim. 
CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim if there is a reasonable 
possibility that such assistance would aid in substantiating 
the claim, and further requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence, not previously provided to the 
Secretary, which is necessary to substantiate the claim.  VA 
must inform the claimant of which portion of the evidence is 
to be provided by the claimant and which part VA will attempt 
to obtain.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Because the decision below is fully favorable to the 
veteran, the Board deems that VA has satisfied both its duty 
to notify and assist the veteran.  Thus, adjudication of this 
appeal poses no risk of unfair prejudice to the veteran. See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

The veteran served on active duty in the Navy from August 
1965 to March 1969.  Service personnel records reflect that 
he was stationed on the USS Hoel from March 16, 1966 until 
September 16, 1968 .  He was awarded the Vietnam Service 
Medal for service on that ship in the contiguous waters of 
Vietnam from late August 1966 to early January 1967.

Service medical records are negative for a psychiatric 
disorder.

VA medical records dated from 1998 to 2000 primarily reflect 
treatment for alcohol dependence.

At a June 2000 VA psychiatric examination, the veteran 
reported that he loved being in the military.  He said he was 
a gunner in Vietnam from 1967 to 1968.  He said he began 
drinking heavily during service.  The Axis I diagnoses were 
major depression, recurrent, moderate, and alcohol 
dependence, in current remission.  The Axis II diagnosis was 
paranoid personality disorder.  PTSD was not diagnosed.

In August 2000, the veteran submitted a Statement in Support 
of Claim (VA Form 21-4138) that was completed by a private 
physician in late July 2000.  The doctor's signature is 
illegible.  The doctor noted that the veteran reported having 
depression and flashbacks from combat in Vietnam.  The Axis I 
diagnoses were major depressive disorder, PTSD, panic 
disorder, and status post alcoholism, recovering.

By a letter to the veteran dated in September 2000, the RO 
asked him to identify any in-service stressors.  The veteran 
did not respond.

In an April 2001 rating decision, the RO denied service 
connection for PTSD.  The veteran was notified of this 
decision by a letter dated in April 2001, and he did not 
appeal.  This decision is considered final.  38 U.S.C.A. § 
7105 (West 2002).  However, the veteran may reopen his claim 
by submitting new and material evidence.  38 U.S.C.A. § 5108 
(West 2002). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004). 

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim, 
unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992).

Evidence received subsequent to the April 2001 rating 
decision is summarized below.

By a statement dated in September 2002, the veteran contended 
that he had depression due to traumatic events in service.  
He enclosed a statement in which he described traveling from 
Vietnam to the United States, during service, after receiving 
a telegram that his mother had died.  He said his mind always 
relived these events.  He described these events in 
subsequent statements.

In October 2002, the veteran's representative submitted VA 
medical records dated from 1998 to 2002 reflecting treatment 
for depression and alcohol abuse.

In a November 2002 rating decision, the RO denied service 
connection for major depressive disorder.  The veteran was 
notified of this decision by a letter dated in November 2002, 
and he did not appeal.

In February 2003, the RO received a memorandum from the 
veteran's representative, which it construed as an 
application to reopen a claim for service connection for 
PTSD.  He enclosed a photocopy of what appears to be a 
February 1968 confidential communication from the USS Hoel 
regarding an exchange of fire that day between the ship and 
North Vietnamese coastal defense artillery batteries.

In December 2003, the veteran's representative submitted 
photocopies of Navy memoranda reflecting that in March 1968, 
the veteran reported aboard the USS Taluga and the USS 
Hassayampa for transportation, while in the Hostile Fire 
Zone.  He was on leave from February 12, 1968 to March 11, 
1968, and reported aboard the USS Hoel on March 29, 1968, 
which was in a combat zone at that time.  The veteran's 
representative also submitted a memorandum from the Bureau of 
Naval Personnel, Retired Records Section, which reflects that 
the veteran was apparently awarded the combat action ribbon.

In March 2004, the RO wrote to the National Personnel Records 
Center (NPRC) to determine whether the veteran was awarded 
the combat action ribbon.  In April 2004, the NPRC responded 
that the records did not show that the veteran received the 
combat action ribbon.

Analysis

At the time of the unappealed 2001 RO decision, the veteran's 
service medical records from his 1965-1969 active duty, and a 
number of post-service medical records, were available, as 
were his service personnel records.  In brief, these records 
showed that a psychiatric disorder was not shown in service.  
Post-service medical records primarily reflected treatment 
for alcohol dependence and depression.  One private doctor 
diagnosed PTSD in July 2000, based on the veteran's reports 
of combat in Vietnam.  

Evidence received since the RO's 2001 decision includes a 
February 1968 confidential Navy communication.  The Board 
finds that this records is new, as it was not previously 
submitted to agency decisionmakers.  It is also material, as 
it relates to an unestablished fact necessary to substantiate 
the claim.  When this record is considered with the July 2000 
private medical record which was previously of record, it 
tends to show that the veteran was exposed to combat during 
service in the Navy off the coast of Vietnam.  

This additional evidence is not cumulative or redundant, and 
it raises a reasonable possibility of substantiating the 
claim. The Board finds that new and material evidence has 
been submitted to reopen the claim for service connection for 
PTSD. 38 C.F.R. § 3.156(a) (2004).


ORDER

The claim for service connection for PTSD is reopened.  The 
appeal is allowed to this extent only.


REMAND

With respect to the claim for service connection for PTSD, 
since the claim has been reopened, service connection for 
PTSD must be reviewed on a de novo basis.  Manio, supra.

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  

Generally, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) [i.e., under the criteria of DSM-IV]; a 
link, established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2004). 

The AOJ should write to the veteran and ask him to identify 
any traumatic events, or stressors, in service that he 
believes led to PTSD.  The AOJ should attempt to verify any 
of the stressors identified by the veteran.  See 38 C.F.R. 
§ 3.304(f) (2004).  The AOJ should also attempt to verify the 
February 1968 event identified by the veteran's 
representative, and should determine whether the veteran was 
on board the USS Hoel at that time.

In light of recently received evidence suggesting that the 
veteran was in combat during military service, and in light 
of the single private medical record reflecting a diagnosis 
of PTSD, the Board finds that another medical examination is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The examiner should be asked to 
identify any current psychiatric disorder, to determine 
whether the veteran currently has PTSD, and to opine as to 
whether any current PTSD is related to military service.

In light of the foregoing, the case is remanded to the agency 
of original jurisdiction (AOJ) for the following action:

1.  The AOJ should furnish the veteran 
the appropriate release of information 
forms in order to obtain copies of all VA 
or private medical records pertaining to 
treatment for a psychiatric disorder from 
January 2003 to the present, which are 
not already on file.  In particular, the 
AOJ should attempt to obtain medical 
records from the VA Medical Center in 
Erie, Pennsylvania.  After the veteran 
has signed the appropriate releases, 
those records should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review. 

2.  The AOJ should write to the veteran 
and ask him to identify any traumatic 
events, or stressors, in service that he 
believes led to PTSD.

3.  The AOJ should attempt to verify any 
of the stressors identified by the 
veteran.  The AOJ should also attempt to 
verify the February 1968 event identified 
by the veteran's representative, and 
should determine whether the veteran was 
on board the USS Hoel at that time.

4.  After the above actions have been 
completed to the fullest extent possible, 
the RO should schedule the veteran for a 
VA examination by a psychiatrist to 
identify any current psychiatric disorder 
to include PTSD, and to determine the 
etiology of any current PTSD.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

The examiner is to be informed that only 
a stressor verified by the RO or the 
Board may be used as a basis for a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify whether the stressors 
found to be established by the record 
were sufficient to produce PTSD, and 
whether there is a link between the 
current symptomatology and any in-service 
stressor found to be established by the 
record.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folders.  The veteran is to be 
advised by the RO that failure to report 
for a scheduled VA examination without 
good cause shown may have adverse effects 
on his claim.

6.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for service connection 
for PTSD.  If the claim is denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given time to respond.  The 
case should then be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


